Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made the 29th day of August,
2016, by and between MURRAY WRIGHT (“Executive”), and TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation, with its principal executive office
currently located at 11126 McCormick Road, Hunt Valley, Maryland  21136 (the
“Company”).

 

WITNESSETH THAT:

 

WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, subject to the terms and conditions of this Agreement, to
provide services to the Company (inclusive of its subsidiaries and affiliates),
and the Executive desires to be so employed and to perform accordingly.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:

 

1.                                      Term.  The Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, subject to and upon the terms and conditions set forth in this
Agreement, for a term (the “Term”) which shall commence on September 1, 2016
(the “Effective Date”) and end at the end of the fiscal year of the Company
ending in 2020.  Absent any written agreement between the parties to extend the
Term for a renewal term or other period ending at an agreed upon date or time
subsequent to the end of the fiscal year of the Company ending in 2020, the Term
will end at the end of the fiscal year of the Company ending in 2020.

 

2.                                      Employment; Duties.

 

(a)                                 Employment                         Subject
to the terms and conditions hereof, Executive shall  be employed by the Company
as its President and Chief Executive Officer and have powers and duties
commensurate with the positions of President and Chief Executive Officer of a
company the size and nature of the Company, provided that  Executive’s specific
responsibilities shall be as from time to time established by the Board of
Directors (the “Board”) of the Company, to which Executive shall report.  In
addition to his employment and duties as President and Chief Executive Officer,
the Board has appointed the Executive as a member of the Board, conditioned upon
and commencing at the beginning of the Term, to serve until the next annual
meeting of the stockholders of the Company and until his successor is duly
elected and shall qualify, and the Company agrees that, Executive shall, during
the Term, continue to be nominated to serve on the Board as his term would
otherwise from time to time expire.

 

(b)                                 Duties.           Executive agrees to his
employment as described in this Paragraph 2 and agrees to devote his full
working time and efforts to the performance of his duties hereunder and to
perform those duties diligently and faithfully.  Except as otherwise determined
or approved by Board, Executive’s office will be situated and Executive will
perform his day to day

 

--------------------------------------------------------------------------------


 

responsibilities hereunder at the principal executive offices of the Company,
currently located in Timonium and Hunt Valley, Maryland.  Executive may engage
in professional development organizations and activities consistent with and
conducive to the performance of his duties hereunder. Executive may also engage
in religious, charitable or other community activities as long as such
activities do not materially interfere with Executive’s performance of his
duties to the Company under this Agreement.  Executive may not serve on other
boards of directors of for-profit companies without the consent of the Board.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  The Company shall pay
Executive during year one of the Term an annual salary (the “Base Salary”) of
Five Hundred Fifty Thousand Dollars ($550,000), payable in accordance with the
Company’s normal business practices for senior executives (including tax
withholding), but in no event less frequently than monthly.  Upon the second
anniversary of the Effective Date, Executive’s Base Salary shall be reviewed and
thereafter at least annually by the Compensation Committee of the Board (the
“Compensation Committee”) and may be adjusted in its discretion, provided that
during the Term the Base Salary may not be decreased below Five Hundred Fifty
Thousand Dollars ($550,000) without the consent of the Executive.  After any
such adjustment in Base Salary, the term “Base Salary” shall refer to the
increased amount.

 

(b)                                 Incentive Compensation.

 

(i)                                     Option Award.                Concurrent
with the Effective Date, Executive shall be granted a non-qualified stock option
(the “Option”) under and subject to the terms of the Third Amended and Restated
Stock and Incentive Plan of the Company (the “Plan”), for 250,000 shares of the
common stock, par value $0.01 per share, of the Company (“Common Stock”), and
which Option shall vest and become exercisable 25% upon the first anniversary of
the Effective Date, and thereafter pro-rata monthly on the last day of each of
the following thirty six (36) full calendar months, whereupon the Option will be
vested in full, subject however to continued employment of Executive on and as
of each date upon which vesting is scheduled to occur. The Option will be
exercisable in whole or in part from time to time prior to its expiration on the
sixth anniversary of the date of grant or its earlier termination, insofar as
vested, at an exercise price established by the Board or the Compensation
Committee of the Board at the time of grant, in accordance with and subject to
the terms of the Plan.  The terms and conditions of the Option, which shall
provide for among other things a so called “double trigger” acceleration
following a change in control of the Company (change in control and termination
without cause, as such terms are to be defined therein), shall be set forth in a
separate award agreement in a form or forms prescribed by the Company consistent
with this Agreement, to be entered into by the Company and Executive on or
promptly following the Effective Date, and which shall recite the grant of such
equity award.

 

(ii)                                  Cash Bonus.                            For
each fiscal year of the Company that commences during the Term, Executive shall
be entitled to participate with the other senior executives of the Company in,
and shall be eligible to receive cash incentive compensation (“Cash Bonus”) in
accordance with the terms herein, and as applicable to each fiscal year of the

 

2

--------------------------------------------------------------------------------


 

Company during the Term. The parties acknowledge that the standards and criteria
on which Cash Bonus awards have historically been based include both corporate
earnings targets (typically annual targets measured after all incentive
compensation is taken into account and satisfaction of which is a condition to
any payment) and a somewhat more subjective individual performance factor, and
that it is the Board’s current expectation (but not the Board’s or the Company’s
obligation hereunder) to continue to use similar criteria and factors in
determining cash incentive compensation for all senior executives, including
Executive.  Executive’s minimum Cash Bonus opportunity for each fiscal year
beginning during the Term (Executive’s “Target Bonus”) shall be such amount
(expressed either as a percentage of Base Salary, as is currently the case, or
as a stated dollar amount) as the Board (or the Compensation Committee of the
Board, as applicable) from time to time determines in its sole discretion is
appropriate, but in no event shall Executive’s Target Bonus for any fiscal year
beginning during the Term be less than Five Hundred Fifty Thousand Dollars
($550,000). The actual Cash Bonus awarded to Executive for any particular fiscal
year, if any, may be more or less than Executive’s Target Bonus, based on the
actual level of achievement relative to the performance metrics established for
that year by the Board.  For fiscal year 2017, Executive shall be entitled to
participate in the Cash Bonus as though the Term had commenced on the first day
of fiscal year 2017, provided that Executive’s Target Bonus for fiscal 2017
shall be pro-rated for the number of days from the Effective Date until the last
day of fiscal year 2017 (i.e., the Target Bonus ($550,000) will be multiplied by
a fraction, the numerator of which is the number of days from and including the
Effective Date and ending on March 26, 2017 and the denominator of which is the
total number of days in fiscal year 2017), and provided further that, assuming
the Executive is otherwise eligible to receive payment of the Cash Bonus for
fiscal year 2017, Executive will be paid not less than 75% of  Executive’s
pro-rated Target Bonus for fiscal year 2017.

 

(iii)                               Equity-based
Compensation.                                   For fiscal year 2017 and for
each subsequent fiscal year of the Company commencing during the Term, Executive
shall be entitled to participate in the Company’s Performance Stock Unit (PSU)
program, or any subsequent equity compensation program or arrangement
established from time to time as a replacement therefor by the Compensation
Committee for the executive officers of the Company, generally. Executive shall
be entitled to receive PSUs (evidenced by a Performance Stock Unit Agreement in
the form established from time to time by the Compensation Committee, and the
current form of which has been reviewed by Executive) for no less than ten
thousand (10,000) shares of Common Stock forfiscal year 2017, and for each
subsequent fiscal year of the Term, for which the PSU program continues.  In the
event the Company (or the Compensation Committee) determines to end the existing
PSU program prior to expiration of the Term, the Company agrees that it will
replace this incentive compensation component of Executive’s compensation with a
new plan or other form of compensation providing Executive with comparable
incentive compensation, and the parties agree to engage in prompt good faith
negotiation to so agree to the terms thereof.

 

3

--------------------------------------------------------------------------------


 

4.                                      Benefits and Perquisites.

 

(a)                                 Retirement and Other Benefits.  During the
Term, Executive shall be eligible to participate in fringe benefits,
perquisites, and such other benefit plans and arrangements as are made available
generally to the Company’s other senior executives, other than the Founder,
President and Chief Executive Officer of the Company immediately preceding the
Executive.  Where any specific benefits described herein are subject to an
existing formal plan, such benefits shall be governed in all respects in
accordance with the terms of such plans in effect, unless specifically provided
otherwise herein.

 

(b)                                 Long Term Disability Plan.  During the Term,
Executive shall be provided coverage under a long term disability policy for
senior executives which provides a benefit of 66 2/3% of his base compensation,
after a 90-day policy waiting period, and subject to other terms standard in the
industry for such comparable policies.

 

(c)                                  Paid Time Off.  During the Term, Executive
shall accrue vacation at a rate of not less than 1.5 days per full calendar
month, in accordance with and subject to the Company’s vacation policies
applicable to its executives generally as such policies are in effect from time
to time, and subject also to the following:  Executive shall not accrue vacation
at any time that the total number of days of vacation time then accrued and
unused by Executive would otherwise exceed thirty (30) days, and at any time
that Executive has accrued at least thirty (30) days of unused vacation time,
the accrual of additional vacation time shall cease until the number of days
accrued and unused subsequently falls below thirty (30), whereupon accrual will
recommence until thirty (30) days again become accrued and unused.

 

(d)                                 Reimbursement of Expenses.  The Company
shall reimburse Executive for any and all expenses reasonably incurred by
Executive during the Term in performing Executive’s duties hereunder, including
travel, meals and accommodations, upon submission by Executive of vouchers or
receipts and in compliance with such rules and policies relating thereto as the
Company may from time to time adopt.  Executive agrees to promptly submit and
document any reimbursable expenses in accordance with the Company’s expense
reimbursement policies to facilitate the timely reimbursement of such expenses. 
Executive shall also be entitled to reimbursement of relocation expenses
required to relocate Executive from Executive’s home in the State of Colorado to
the Baltimore Maryland area, as further delineated on Schedule 1 hereto. Any
expenses submitted more than sixty (60) days after incurred will be payable in
the sole discretion of the Company.

 

(e)                                  Company Authority/Policies. Executive
agrees to observe and comply with the rules and regulations of the Company as
adopted by the Board respecting the performance of his duties and to carry out
and perform orders, directions and policies communicated to him from time to
time by the Board, to the extent consistent with Executive’s duties pursuant to
Paragraph 2(b) above.  Without limiting the foregoing, Executive agrees that in
the performance of his duties hereunder he shall abide and be bound by the
Company’s Code of Conduct as in effect from time to time (the “Code of
Conduct”), a copy of which in its current form Executive acknowledges having
received and reviewed.  Executive further acknowledges that the Code of Conduct
is subject to revision from time to time by the Board or the Company in its sole
discretion.  Provided, however, that in the event any provision of the Code of
Conduct is inconsistent with the terms of this Agreement, it is the terms of
this Agreement that will control.

 

4

--------------------------------------------------------------------------------


 

5.                                      Covenants.  Executive acknowledges that
during the period of his employment with the Company or any affiliate, he shall
have access to the Company’s “Confidential Information” (as defined below) and
will meet and develop relationships with the Company’s potential and existing
vendors, customers, financing sources and employees.  Accordingly, Executive
agrees to the following provisions of this Paragraph 5 (in addition to
Executive’s confidentiality obligations to the Company and its subsidiaries
pursuant to the Company’s Code of Conduct) and agrees this Paragraph 5 shall
survive expiration or termination of the Term, indefinitely.

 

(a)                                 Confidentiality.  In the performance of
Executive’s duties hereunder Executive shall abide by and be bound by the
Company’s Code of Conduct, including the confidentiality and non-solicitation
restrictions set forth therein.  In addition and not in lieu or in substitution
therefor, Executive shall not, during Executive’s employment or at any time
thereafter, directly or indirectly, disclose or make available to any person for
any reason or purpose whatsoever, any Confidential Information (as defined
below). Executive agrees that, upon termination of Executive’s employment with
the Company, all Confidential Information in Executive’s possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files), whether or not otherwise included among the Personal
Property (as defined below) required to be returned pursuant hereto, shall be
returned to the Company and shall not be retained by Executive or furnished or
disclosed to any third party in any form except as provided herein; provided,
however, that Executive shall not be obligated to treat as confidential any
information that (i) was publicly known at the time of disclosure to Executive,
(ii) becomes publicly known or available thereafter other than by virtue of a
violation of this Agreement or any other duty owed to the Company by Executive,
or (iii) is lawfully disclosed to Executive by a third party. As used in this
Agreement the term “Confidential Information” means otherwise nonpublic
information disclosed to Executive or known by Executive as a consequence of or
through Executive’s relationship with the Company, including information about
the customers, vendors, employees, consultants, business methods, public
relations methods, organization, procedures, business plans, or finances, of the
Company or its affiliates, , whether or not such information constitutes a
“trade secret” under applicable law.

 

(b)                                 Non-competition.  In addition to the
restrictions contained in the Company’s Code of Conduct, Executive agrees that
Executive shall not, without the prior written consent of the Company:

 

(i)                                     During the term of the Executive’s
employment with the Company and during the Restriction Period (as defined
below), directly or indirectly, engage or participate in (as an owner, partner,
stockholder, employee, director, officer, agent, consultant or otherwise), with
or without compensation, any business that is competitive with the business of
the Company or any of its affiliates (x) during the term of the Executive’s
employment with the Company, as it is being conducted while Executive is
employed by the Company or (y) during the Restriction Period, as it was being
conducted at the time of the termination of Executive’s employment (each a
“Competitive Business”);

 

(ii)                                  After termination of Executive’s
employment and during the Restriction Period, directly or indirectly, solicit or
attempt to persuade any person who was, at any time within the two (2) year
period before such termination an employee or

 

5

--------------------------------------------------------------------------------


 

independent contractor of the Company, to terminate his, her, or its
relationship with the Company; or

 

(iii)                               After termination of Executive’s employment
and during the Restriction Period, directly or indirectly, employ, hire, or
retain any person who was an employee of the Company at any time within the one
(1) year period before such termination.

 

For the avoidance of doubt and without limitation, this subparagraph (b) is
intended, among other things, to prohibit, during the term of the Executive’s
employment with the Company and Restriction Period, the solicitation by
Executive of any customer, client, or vendor of the Company for the benefit of
or in furtherance of a Competitive Business and the engagement or participation
of Executive by or with any business that solicits or engages in business with
any customer, client, or vendor of the Company in furtherance of a Competitive
Business.  Notwithstanding the foregoing, Executive may own up to a five percent
(5%) interest in a publicly traded corporation or other person engaged in a
Competitive Business.  For purposes hereof, “Restriction Period” means the
period beginning upon the Date of Termination and ending on the first
anniversary thereof.

 

(c)                                  Remedies for
Breach.                           Executive acknowledges that the provisions of
Paragraph 5(a) and 5(b) are reasonable and necessary for the protection of the
Company and that the Company may be irrevocably damaged if these provisions are
not specifically enforced. Accordingly, Executive agrees that, in addition to
any other legal or equitable relief or remedy available to the Company, the
Company shall be entitled to seek an appropriate injunction or other equitable
remedy for the purposes of restraining Executive from any actual or threatened
breach of or otherwise enforcing these provisions (and that no bond or security
shall be required in connection therewith), together with an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which rights shall be cumulative. Each of the covenants in this
Paragraph 5 shall be construed as an agreement independent of any other
provisions in this Agreement.

 

(d)                                 Modification. If a court determines that any
of the restrictions contained in Paragraph 5(a) or Paragraph 5(b) is
unreasonable in terms of scope, duration, geographic area, or otherwise, or any
provision in Paragraph 5(a) or Paragraph 5(b) is otherwise illegal, invalid, or
unenforceable, then such restriction or provision, as applicable, shall be
reformed to the extent deemed necessary by the court so that the same shall be
rendered enforceable to the fullest extent otherwise permissible under
applicable law, and the parties hereto do hereby expressly authorize any such
court to so provide.

 

(e)                                  Cooperation.  Executive agrees that
following the termination of his employment, Executive will cooperate in all
reasonable respects with the Company and its affiliates in connection with
(i) any and all existing or future litigation, actions or proceedings (whether
civil, criminal, administrative, regulatory or otherwise) brought by or against
the Company or any of its affiliates, or (ii) any audit of the financial
statements of the Company with respect to the period of time when Executive was
employed by the Company or any affiliate, in each case to the extent the Company
reasonably deems Executive’s cooperation necessary.  Executive shall be
reimbursed for all reasonable out-of-pocket expenses incurred by Executive as a
result of such cooperation.

 

6

--------------------------------------------------------------------------------


 

(f)                                   No Limitation.  Nothing contained in this
Paragraph 5 shall limit any common law or statutory obligation that Executive
may have to the Company or any of its affiliates.  For purposes of all
provisions of this Paragraph 5, the “Company” refers to the Company and any
incorporated or unincorporated affiliates of the Company.

 

(g)                                  Permitted Statements.  Nothing in this
Agreement shall restrict either party from making truthful statements (i) when
required by law, subpoena, court order or the like; (ii) when requested by a
governmental, regulatory, or similar body or entity; or (iii) in confidence to a
professional advisor for the purpose of securing professional advice.

 

6.                                      Termination.

 

(a)                                 General.

 

(i)                                     Accrued Compensation and Benefits.  Upon
any termination of Executive’s employment for any reason or non-renewal of this
Agreement after the Term, Executive shall be entitled to receive the following
compensation and benefits:  (A) any accrued but unpaid Base Salary (to be paid
as provided in Paragraph 3(a)) as of the Date of Termination (as defined below);
(B) reimbursement for expenses incurred by Executive prior to the Date of
Termination in accordance with Paragraph 4(d) hereof; (C) vested benefits, if
any, to which Executive may be entitled under the Company’s employee benefit
plans as of the Date of Termination; and (D) any additional amounts or benefits
due under law or any applicable plan or agreement of the Company other than this
Agreement (the amounts and benefits described in clauses (A) through (D) above,
collectively, the “Accrued Compensation and Benefits”).  Payment of Accrued
Compensation and Benefits under this Paragraph 6 shall in all events be paid in
accordance with the Company’s payroll procedures, expense reimbursement
procedures or plan terms, as applicable, or in accordance with applicable law.
Thereafter, the Company shall have no further obligations to Executive with
regard to Accrued Compensation and Benefits.  This provision does not apply to
or control payment of any Incentive Compensation, provided in paragraph
3(b) herein.

 

(ii)                                  Notice of Termination / Not a Breach. 
Except for termination as a result of Executive’s death, any termination of
Executive’s employment, either by the Company or by Executive, shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision under this Agreement relied
upon by the terminating party.  Any termination of Executive’s employment by
either party pursuant to and in compliance with the various subsections of this
Paragraph 6 shall not be deemed a breach of this Agreement.

 

(iii)                               Date of Termination.  “Date of Termination”
shall mean: (A) if the Executive’s employment is terminated by the Executive or
the Company to be effective upon or following the expiration of the Term, upon
the expiration of the last day of the Term, or such later date as is indicated
in the Notice of Termination; (B) if Executive’s employment is terminated by his
death, the date of his death; (C) if Executive’s employment is terminated on
account of his Disability, the date on which Notice of Termination is given by
the Company, or such later date as is indicated in the Notice of

 

7

--------------------------------------------------------------------------------


 

Termination; (D) if Executive’s employment is terminated by the Company for
Cause, the date on which a Notice of Termination is given by the Company, or
such later date as is indicated in the Notice of Termination; (E) if Executive’s
employment is terminated by the Company without Cause, the date as is indicated
in the Notice of Termination; (F) if Executive’s employment is terminated by
Executive without Good Reason, thirty (30) days after the date on which a Notice
of Termination is given by Executive, or such other date as is mutually agreed
by Executive and the Company; and (G) if Executive’s employment is terminated by
Executive for Good Reason, the date on which the Notice of Termination is given
by Executive after the end of the Good Reason Period, or such other date as is
mutually agreed by Executive and the Company.  Neither the forgoing or anything
else herein shall preclude the Company from requiring that Executive take a
leave of absence with pay until the expiration of the period between the date
the Notice of Termination is given and the Date of Termination, during which the
Executive will remain employed by the Company, and the Company is expressly
authorized to do so. If not previously expired, the Term will in any event
terminate on the Date of Termination.

 

(b)                                 Termination by the Company for Cause. The
Company may terminate Executive’s employment hereunder for Cause.  “Cause” means
the occurrence of any of the following: (A) Executive’s willful and continued
failure to fully perform his duties with the Company (other than any such
failure resulting from his incapacity due to physical or mental illness (other
than abuse of drugs or alcohol); (B) Executive’s willful and continued failure
to follow and comply with the material policies of the Company as in effect from
time to time (other than any such failure resulting from Executive’s incapacity
due to physical or mental illness); (C) Executive’s commission of an act of
fraud, dishonesty, material misrepresentation, breach of trust or act of moral
turpitude, or other unethical conduct, whether or not  in connection with the
performance by the Executive of his duties hereunder, and a reasonable
determination by the Board or the Company that his continued association with
the Company following such commission would reflect negatively on the Company in
any manner or render the Executive unable to perform his duties as contemplated
hereby; (D) Executive’s engagement in illegal conduct or gross misconduct;
(E) Executive’s breach of any provision of Paragraph 5 of this Agreement; or
(F) Executive’s indictment for, conviction of, or a plea of guilty or nolo
contendere to any felony. Provided, however, (A) and (B) above shall not
constitute “Cause” for termination unless (a) a written notice has first been
delivered to the Executive (a “Cause Notice”), which Cause Notice specifically
identifies the event(s) or manner of performance the Company believes
constitutes Cause and (b) Executive fails to substantially cure or rectify the
same within thirty (30) days after receiving the Cause Notice.  If any Cause
Notice shall not have been delivered to Executive within ninety (90) days
following the date the Company becomes aware of the purported existence of a
Cause event or circumstances, then unless continuing or reoccurring beyond such
ninety (90) day period, the applicable event or circumstances shall no longer be
a basis for Cause and any purported termination of Executive’s employment
relating to the applicable event or circumstances shall not be a termination for
Cause under this Agreement.

 

(c)                                  Termination due to Disability.  Executive’s
employment hereunder may be terminated by the Company upon Executive’s
Disability.  “Disability” means that Executive (A) by reason of any medically
determinable physical or mental impairment Executive is unable to perform his
essential job functions with or without a reasonable accommodation, and (B) the

 

8

--------------------------------------------------------------------------------


 

Executive qualifies for benefits under the Company’s long term disability plan
covering the Company’s senior executives provided under the terms of Paragraph
4(b).

 

(d)                                 Termination by Executive with Good Reason. 
Executive may terminate his employment hereunder for Good Reason.  “Good Reason”
means the occurrence, without the express prior written consent of Executive, of
any of the following events:  (A)  any material diminution by the Company of 
Executive’s  authority, duties or responsibilities, as specified herein or as
modified from time to time by written agreement (other than a diminution due to
an accommodation of Executive’s disability pursuant to (c) above; and other than
a diminution on account of failure of the Executive to be reelected to the
Board), (B)  the imposition on the Executive of a requirement that he report to
a corporate officer or employee other than reporting directly to the Board of
Directors, (C) any reduction in Executive’s Base Salary from the initial Base
Salary provided for hereunder, (D) any material breach by the Company of any of
its material obligations to Executive, (E) any relocation  by the Company of
Executive’s primary office work location to a point that is more than fifty (50)
miles from 11126 McCormick Road, Hunt Valley, Maryland 21136, or (F) the failure
of the Board to nominate the Executive to serve on the Board of Directors. 
Notwithstanding the foregoing, “Good Reason” to terminate Executive’s employment
shall not exist unless (a) a written notice has first been delivered to the
Company by Executive (the “Good Reason Notice”), which Good Reason Notice
specifically identifies the event(s) or circumstances Executive believes
constitutes Good Reason and (b) the Company fails to cure or rectify the same
within thirty (30) days after the giving of the Good Reason Notice (the “Good
Reason Period”) .  If the Company fails to timely cure or rectify such events of
circumstances in accordance with the foregoing, Executive may send a notice to
the Company that he is terminating his employment for Good Reason (“Good Reason
Termination Notice”), in which case his employment hereunder shall thereupon be
terminated for Good Reason.  If any Good Reason Notice shall not have been
delivered by Executive within ninety (90) days following the date Executive
becomes aware of the purported existence of a Good Reason event, or any Good
Reason Termination Notice shall not have been delivered within thirty (30) days
following the end of the Good Reason Period, then unless continuing or
reoccurring thereafter, the applicable event or circumstances shall no longer be
a basis for Good Reason and any purported termination of Executive’s employment
relating to the applicable event or circumstances shall not be a termination for
Good Reason under this Agreement.  Executive acknowledges  that election of the
Executive to serve on the Board of Directors of the Company is an action taken
annually by the stockholders, and agrees that. assuming he is nominated, the
failure, following his initial appointment to the Board, of the Executive to be
reelected to the Board, or his ceasing to serve on the Board, for any reason
shall not be a basis or grounds for Good Reason hereunder.  For the avoidance of
doubt, any prospective action that would, if actually taken or implemented,
constitute Good Reason (after the expiration without cure of the applicable
notice and cure period provided for above) shall not in any event be deemed to
have occurred unless and until such action is actually taken or implemented.

 

(e)                                  Termination by the Company without Cause,
or Termination by Executive without Good Reason.  Executive’s employment
hereunder may also be terminated by the Company without cause or by the
Executive without Good Reason, either prior to, upon or following expiration of
the Term.

 

9

--------------------------------------------------------------------------------


 

7.                                      Payment Upon Termination / Severance.

 

(a)                                 Termination by the Company without Cause or
by Executive for Good Reason.  If Executive’s employment is terminated by the
Company during the Term without Cause or if Executive terminates his employment
for Good Reason during the Term (in each case, other than upon Disability and
other than any such termination having a Date of Termination on or after the
last day of the Term), then Executive shall be entitled to the following (but in
any event and for the avoidance of doubt, not duplicative with the Accrued
Benefits and Compensation through the Date of Termination, to which Executive
shall also be entitled):

 

(i)                                     Salary continuation in an aggregate
amount (the “Severance Amount”) equal to two times Executive’s annual Base
Salary. The Severance Amount shall be paid in equal installments in accordance
with the Company’s then payroll practice over a twelve (12) month period
beginning with the first payroll date that occurs following forty-five (45) days
after the effective date of the Release under Paragraph (c) below.  Solely for
purposes of Section 409A of the Code, each installment payment is considered a
separate payment;

 

(ii)                                  Acceleration of vesting as of the Date of
Termination of any then-outstanding awards granted to Executive under the
Company’s Performance Stock Unit Agreement, if, as and to the extent provided
under the terms of the applicable award and the terms of that plan.

 

(iii)                               Payment of the Cash Bonus provided under the
terms of paragraph 3(b)(ii) and earned through the applicable Date of
Termination, including payment on a pro-rated basis for any partial year of
employment, in the event the Executive is otherwise eligible to receive payment
of the Cash Bonus; in other words, in the event Executive’s employment ends six
months into the fiscal year, Executive shall be eligible to receive one half of
the Cash Bonus, payable in accordance with the terms of paragraph 3(b)(ii) in
the event he is otherwise eligible to receive payment of the Cash Bonus,
provided that the payment thereof may be delayed until after the then current
fiscal year end when the actual amount can be determined;

 

(iv)                              If Executive elects continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) with respect to the Company’s group health plan, the Company shall
continue to pay its then-current portion of the cost of such coverage, for a
period of one (1) year following the applicable Date of Termination. The Company
shall be authorized to deduct from the installments to be paid to Executive
under Paragraph (a) above Executive’s then-current share of the cost of such
coverage. The Company’s subsidy of such group health plan coverage shall
terminate in the event that Executive becomes enrolled in the health insurance
plan of a subsequent employer.

 

(b)                                 Termination for Cause or without Good
Reason, upon Disability.  If Executive’s employment is terminated by the Company
for Cause or by Executive without Good Reason, or by the Company upon Disability
of Executive, then Executive shall not be entitled to any of the payments or
benefits at paragraph 7(a) above, but shall nevertheless be entitled to receive
the Accrued Compensation and Benefits through the Date of Termination.  In
addition, the

 

10

--------------------------------------------------------------------------------


 

Executive shall be entitled to the rights referenced in Section 7(a)(ii) above,
if, as and to the extent provided under the terms of the applicable award and
the terms of the applicable plan.

 

(c)           Termination upon or Following Expiration of the Term without
Renewal.   If Executive’s employment is terminated by the Company or by the
Executive with a Date of Termination upon or following the last day of the Term,
then Executive shall not be entitled to any of the payments or benefits
described in Paragraph 7(a)(i), (iii) or (iv) above, but shall nevertheless be
entitled to receive the Accrued Compensation and Benefits through the Date of
Termination.  In addition, the Executive shall be entitled to the rights
referenced in Section 7(a)(ii) above, if, as and to the extent provided under
the terms of the applicable award and the terms of the applicable plan. 
Continuation of Executive’s employment with the Company for any period of time
following expiration of the Term without renewal shall not constitute an
extension or renewal of the Term of this Agreement, unless and until, if ever,
this Agreement is modified or amended, in a writing executed by the parties, so
providing.

 

(d)           Release. Notwithstanding any other provision of this Agreement,
payment of the Severance Amount described in Paragraph 7(a) is conditioned upon
Executive’s execution of a general release of claims against the Company, in a
form satisfactory to the Company, and upon such release being executed by
Executive and delivered to the Company within 45 days following cessation of
employment.

 

(e)           Post Employment Covenants. Notwithstanding any other provision of
this Agreement, payment of the Severance Amount described in Paragraph 7(a) is
conditioned on Executive’s compliance with the Covenants in Paragraph 5 above.

 

(f)            No Other Compensation.  Other than provided in this Paragraph 7,
Executive shall not at any time be eligible to participate in or receive
benefits under any other severance plan, program, policy, arrangement or
agreement of the Company.  Executive agrees that the payments, benefits, and
entitlements contemplated by this Section 7 shall constitute the sole and
exclusive remedy for termination of his employment or early termination of the
Term for any reason, and Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to such termination of employment or
or early termination.

 

(g)           Nonrenewal.  Nonrenewal of the Term upon expiration shall not
entitle Executive to severance under this Paragraph 7.

 

8.             Termination Obligations.

 

(a)           Return of Property and Materials.  Executive hereby acknowledges
and agrees that all Company Property and Materials furnished or made available
to Executive in the course of or incident to Executive’s employment, belong to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment for whatever reason. “Company Property and Materials” for
such purpose includes (i) all electronic devices owned, leased, or made
available by the Company for Executive’s use, including personal computers, fax
machines, cellular telephones, pagers, and tape recorders, and (ii) all books,
manuals, records, reports, notes, contracts, lists, blueprints, maps and other
documents, or materials, or copies thereof (including computer files) belonging
to, and all other proprietary information relating to the business of, the
Company. Following termination, Executive will not

 

11

--------------------------------------------------------------------------------


 

retain any written or other tangible material containing any proprietary
information of the Company and, upon request, will confirm Executive’s
compliance with this subsection in writing.

 

(b)           Resignation.  Upon termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all offices and
directorships then held with the Company or any of its affiliates.

 

9.             Parachute Payments.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Payments”), would be subject to the
Excise Tax, the following provisions shall apply:

 

(i)            If the Payments, reduced by the sum of (x) the Excise Tax and
(y) the total of the Federal, state, and local income and employment taxes
payable by Executive on the amount of the Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, Executive
shall be entitled to the full benefits payable under this Agreement.

 

(ii)           If the Threshold Amount is less than (x) the Payments, but
greater than (y) the Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Payments which are in excess of the Threshold Amount, then the
Payments shall be reduced (but not below zero) to the minimum extent necessary
so that the sum of all Payments shall not exceed the Threshold Amount.  In such
event, the Payments shall be reduced in the following order: (A) cash payments
not subject to Section 409A of the Code; (B) cash payments subject to
Section 409A of the Code (to the extent such reduction does not result in tax
penalties to Executive); (C) equity-based payments and acceleration; and
(D) non-cash forms of benefits.  To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.  No reductions shall be made under this
Subparagraph 9(a)(ii) unless agreed to by Executive.

 

(b)           For the purposes of this Paragraph 8, “Threshold Amount” shall
mean three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

 

(c)           The determination as to which of the alternative provisions of
Subparagraph 9(a) shall apply to Executive shall be made by a nationally
recognized accounting firm selected by the Company, which does not provide
services to the acquirer or other counter-party in the transaction to which this
Paragraph 8 applies (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or Executive.  For purposes of determining
which of the alternative provisions of

 

12

--------------------------------------------------------------------------------


 

Subparagraph 8(a) shall apply, Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

10.          Conflicting Agreements.  Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11.          Change in Fiscal Year. Notwithstanding any other provision hereof,
in the event of a change in the period of time constituting the fiscal year of
the Company, equitable adjustments shall be made to those terms hereof that are
dependent upon a determination of fiscal year, as may be reasonably determined
by the Company upon approval of the Board in good faith, but no such change in
fiscal year shall materially increase or decrease the benefits and burdens of
the parties hereunder.  By way of example, and without limitation or commitment,
in the event that the fiscal year of the Company is changed from its current
fiscal year (ending on the Sunday falling on or between March 26 and April 1 of
each calendar year), the last day of the Initial Term or any Renewal Term then
in effect may be changed to either March 31 or to the next succeeding
anniversary of the Effective Date, or December 31, or any other date, as may be
reasonably determined by the Company upon approval of the Board in good faith.

 

12.          Notices.  Any notices provided hereunder must be in writing and
shall be deemed given and effective the earlier of one (1) business day
following personal delivery (including personal delivery by telecopy or telex,
or via Federal Express or other nationally recognized overnight courier with
evidence delivery), or the third (3rd) business day after mailing by certified
mail return receipt requested to the recipient at the address indicated below:

 

If to the Company:

 

TESSCO Technologies Incorporated

11126 McCormick Road

Hunt Valley, Maryland  21031

Attention: Board of Directors

 

with a copy to:

 

TESSCO Technologies Incorporated

11126 McCormick Road

Hunt Valley, Maryland  21031

Attention: Chief Financial Officer

 

If to Executive:

 

13

--------------------------------------------------------------------------------


 

To the address of Executive’s principal residence as reflected on his employment
records with the Company

 

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

 

13.          Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.

 

14.          Assignment; Successors and Assigns, Survival etc.  Neither the
Company nor Executive may make any assignment of this Agreement or any interest
herein, by operation of law or otherwise, without the prior written consent of
the other party.  This Agreement shall inure to the benefit of and be binding
upon the Company and shall inure to the benefit of and be binding upon the
Executive and his heirs.

 

15.          Miscellaneous.  Headings herein are for convenience of reference
only and shall not define, limit or interpret the contents hereof.

 

16.          Amendment.  This Agreement may be amended, modified or supplemented
by the mutual consent of the parties in writing, but no oral amendment,
modification or supplement shall be effective.

 

17.          Arbitration; Other Disputes.

 

(a)           If any legally actionable dispute arises which cannot be resolved
by mutual discussion between the parties, each of Executive and the Company
agree to resolve that dispute by arbitration before an arbitrator experienced in
employment law.  Said arbitration will be conducted pursuant to the JAMS
Employment Arbitration Rules and Procedures then in effect.  Maryland
substantive law and statues of limitations shall apply in any such proceeding,
and for limitations purposes, the arbitration shall be deemed commenced when the
matter is submitted to the arbitral forum.  The Company and Executive agree that
this arbitration agreement includes any such disputes that the Company and its
related entities may have against Executive, or Executive may have against the
Company and/or its related entities and/or employees, arising out of or relating
to Executive’s employment or its termination including any claims of
discrimination or harassment in violation of applicable law and any other aspect
of Executive’s compensation, training, employment, or its termination.

 

(b)           The Company and Executive further agree that this arbitration
provision is the exclusive and binding remedy for any such dispute and will be
used instead of any court action, which is hereby expressly waived, except for
any request by either the Company or Executive for temporary or preliminary
injunctive relief pending arbitration in accordance with applicable law or an
administrative claim with an administrative agency.  EACH OF THE COMPANY AND
EXECUTIVE HEREBY WAIVES ANY RIGHTS IT OR HE MAY HAVE TO TRIAL BY JUDGE OR JURY.

 

14

--------------------------------------------------------------------------------


 

(c)           The Company and Executive agree that the arbitration shall be
conducted in Baltimore, Maryland unless otherwise mutually agreed.

 

(d)           Each party shall pay its own costs and attorneys’ fees, if any;
provided, however, the Company shall pay any costs and expenses that Executive
would not otherwise have incurred if the dispute had been adjudicated in a court
of law, rather than through arbitration, including the arbitrator’s fee, any
administrative fee, and any filing fee in excess of the maximum court filing fee
in the jurisdiction in which the arbitration is commenced.  If either the
Company or Executive prevails on a statutory claim that affords the prevailing
party an award of attorneys’ fees, then the arbitrator may award reasonable
attorneys’ fees to the prevailing party, consistent with applicable law.

 

(e)           Executive acknowledges that Executive has been provided with a
copy of the current JAMS Employment Arbitration Rules and Procedures for
Executive’s reference.

 

18.          Severability.  Each term and provision of this Agreement shall be
considered as separable and divisible from every other term and provision and
the invalidity or unenforceability of any one term or provision shall not limit
the validity and enforceability, in whole or in part, of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
term or provision as may be valid and enforceable.

 

19.          Governing Law.  This Agreement shall be construed and regulated in
all respects under the laws of the State of Maryland without reference to
principles of conflict of laws.

 

20.          Section 409A.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
“non-qualified deferred compensation” otherwise subject to the twenty percent
(20%) additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall
not be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after Executive’s separation from service,
or (B) Executive’s death.  If any such delayed cash payment is otherwise payable
on an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.

 

(b)           All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits

 

15

--------------------------------------------------------------------------------


 

provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

(c)           To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon
Executive’s termination of employment, then such payments or benefits shall be
payable only upon Executive’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)           With respect to any payments which are intended to fall under the
short-term deferral exception from Section 409A of the Code, unless this
Agreement provides a specified and objectively determinable payment schedule to
the contrary, all payments due hereunder shall be made as soon as practicable
after the right to payment vests and in all events by March 15 of the calendar
year following the calendar year in which the right to payment vests.  For
purposes of this section, a right to payment will be treated as having vested
when it is no longer subject to a substantial risk of forfeiture as determined
by the Company in its sole discretion.

 

(e)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(f)            The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.          Counterparts.  This Agreement may be executed in any number of
counterparts, and electronically, and each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

22.          Executive’s Acknowledgment/ Advisor’s Fees.  The Company shall pay
Executive’s reasonable advisor fees (legal and tax) incurred in connection with
the contemplation, preparation, negotiation and execution of this Agreement up
to a maximum of $12,500.00.  Executive acknowledges (i) that Executive has had
the opportunity to consult with independent counsel of Executive’s own choice
concerning this Agreement, and (ii) that Executive has read and understands the
Agreement, is fully aware of its legal effect, and has entered into it freely
based on Executive’s own judgment

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

 

 

TESSCO Technologies Incorporated

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name: Robert B. Barnhill, Jr.

 

Title: Chairman of the Board

 

 

 

 

 

/s/ Murray Wright

 

Murray Wright

 

17

--------------------------------------------------------------------------------